Exhibit 99.1 United States Natural Gas Fund, LP Monthly Account Statement For the Month Ended March 31, 2011 Statement of Income (Loss) Income Realized Trading Gain (Loss) on Futures $ Realized Trading Gain (Loss) on Swaps Unrealized Gain (Loss) on Market Value of Futures Unrealized Gain (Loss) on Market Value of Swaps Dividend Income Interest Income ETF Transaction Fees Total Income (Loss) $ Expenses Investment Advisory Fee $ Brokerage Commissions Tax Reporting Fees NYMEX License Fee Legal Fees Audit Fees Non-interested Directors' Fees and Expenses SEC & FINRA Registration Expense Prepaid Insurance Expense Total Expenses $ Net Gain (Loss) $ Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 3/1/11 $ Additions (13,300,000 Units) Withdrawals (255,202,172 Units)* ) Net Gain (Loss) Net Asset Value End of Period $ Net Asset Value Per Unit (200,697,828 Units) $ * On March 8, 2011, the United States Natural Gas Fund, LP executed a reverseunit split of 2-for-1. Units shown include the 223,600,000 unit reduction associated with this reverseunit split. To the Limited Partners of United States Natural Gas Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended March 31, 2011 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Natural Gas Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
